DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/16/2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Non-Final Office Action mailed 08/16/2021.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 	With respect to the first argument, Goodwin does disclose a distal end face. The distal end of the cannula tube 20 can be interpreted in its broadest reasonable interpretation as a distal end face as it is a rounded plane surface. Although the distal-most end of the cannula tube is faceless/not solid, the distal-most end is not being claimed and therefore the round plane surface that precedes the distal-most end may be interpreted as the distal end face. 

    PNG
    media_image1.png
    340
    365
    media_image1.png
    Greyscale

With respect to the second argument, Goodwin does disclose formed as a plane and beveled at an angle different than 90 degrees against a middle axis of the instrument shaft. The broadest 
Alternatively, a plane is a surface which may be rounded, as not all planes are considered flat. A rounded plane surface is seen on the distal end face of the cannula tube 20, in which the rounded plane surface precedes the distal-most end of the cannula tube. The rounded structure, if hypothetically unrolled, is a plane surface.
If Applicant were to amend the claims to recite the “distal-most end face,” considering there is support in the Specification and/or Drawings, the amendment may overcome the prior art, however further search and consideration would have to be conducted to determine allowance.
Claim Objections
Claims 1-21 are objected to because of the following informalities: 
Claims 1 and 20, line 17 “and the working channel” should read “and the at least one working channel”
Claims 5 and 6, lines 1-2 “wherein the working channel” should read “wherein the at least one working channel”
Claim 6 lines 5-6 “each of the three working channels merge into appendages” should read “each of the three working channels merge into three appendages”
Claim 7 line 4 “the axis” should read “the longitudinal axis” in view of the appendages also enclosing the longitudinal axis of the instrument shaft as recited in claim 6 and shown in Figure 2
Claim 8 line 2 “a middle axis” should read “the middle axis”
Claim 11 lines 1-2 “wherein one of the working channels or the inner channel” should read “wherein one of the at least one working channel or the inner channel”
Claim 15 line 6 “the proximate end” should read “the proximal end”
Claim 18 line 7 “the proximate end” should read “the proximal end”
Claim 18 line 15 “a distal tip” should read “a transparent distal tip”
Claim 18 line 18 “the at least one working channel” should read “at least one working channel”
Claim 19 line 4 “wherein the continuous inner channel” should read “wherein the inner channel is continuous and”
Appropriate correction is required.  It is noted that although the claims would be understood in view of the disclosure, it is suggested applicant amend the above objections for consistency of claim language.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent 5,817,061) in view of Rezai (US PGPub 2005/0245944), hereinafter known as “Goodwin” and “Rezai,” respectively.
With regards to claim 1, Goodwin discloses (Figures 1 and 2) an instrument system, comprising: 
an instrument shaft 20 comprising:
	a distal end (where 16 points to in Figure 1) insertable into a patient body (Col 3 lines 56-59), wherein the distal end has a distal end face (beveled surface of 20 at the distal end, see Figure 2); 
	a proximal end (opposite of distal end) that remains outside of the patient body (Col 4 lines 7-9 – proximal end that contains grip for manipulating the obturator; see Figure 3);
	an inner channel (channel within 20 in which 13 passes through) passing axially and continuously through the instrument shaft 20; 	
an obturator 13 that can coaxially receive an optical system 24 (Col 5 lines 2-5), wherein the obturator 13 is insertable in the inner channel in such a manner that a transparent distal tip 15 (Col 2 lines 30-31) of the obturator projects out of the distal end face of the instrument shaft (see tip 15 projecting out of the shaft 20 in Figure 1); 
wherein a valve block 14 is attached at the proximal end of the instrument shaft 20, the valve block 14 closes off the inner channel and allows for sealed passage of the obturator 13 or the optical system 24; 
wherein the distal end face of the instrument shaft is formed as a plane and beveled at an angle different from 90 degrees against a middle axis of the instrument shaft 20 (angle of the distal end face shown in Figure 2 is a non-90 degree angle); and

With regards to claim 15, Goodwin discloses (Figures 1 and 2) an instrument, comprising: 
an instrument shaft 20 with a middle axis; 
a distal end (where 16 points to in Figure 1) of the instrument shaft 20, the distal end insertable into a patient body (Col 3 lines 56-59) and having a distal end face (beveled surface of 20 at the distal end, see Figure 2), the distal end face being formed as a plane and beveled at a non-90 degree angle against the middle axis of the instrument shaft 20 (angle of the distal end face shown in Figure 2 is a non-90 degree angle); 
a proximal end (opposite of distal end) of the instrument shaft 16, the proximate end remaining outside of the patient body (Col 4 lines 7-9 – proximal end that contains grip for manipulating the obturator; see Figure 3) when the distal end is inserted into the patient body; 
an inner channel (channel within 20 in which 13 passes through) passing axially through the instrument shaft 20; 
a valve block 14 at the proximal end of the instrument shaft 20, the valve block 14 closing off the inner channel (channel within 20 in which 13 passes through) and allows for sealed passage of the obturator 13 with a distal transparent tip 15 (Col 2 lines 30-31); 
wherein the inner channel (channel within 20 in which 13 passes through) is configured to receive the obturator 13 such that the transparent distal tip 15 of the obturator 13 projects out of the distal end face of the instrument shaft 20 (see tip 15 projecting out of the shaft 20); and 
wherein the inner channel (channel within 20 in which 13 passes through) of the instrument shaft 20 emerge in the distal end face and when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal end face of the instrument shaft 20.
With regards to claim 18, Goodwin discloses (Figures 1 and 2) an instrument system, comprising: 
an instrument, comprising: 
	an instrument shaft 20 with a middle axis; 
	a distal end of the instrument shaft 20, the distal end insertable into a patient body (Col 3 lines 56-59) and having a distal end face (beveled surface of 20 at the distal end, see Figure 2), the distal end face being formed as a plane and beveled at a non-90 degree angle against the middle axis of the instrument shaft 20 (angle of the distal end face shown in Figure 2 is a non-90 degree angle); 
	a proximal end of the instrument shaft 20, the proximate end remaining outside of the patient body (Col 4 lines 7-9 – proximal end that contains grip for manipulating the obturator; see Figure 3) when the distal end is inserted into the patient body; 
	an inner channel (channel within 20 in which 13 passes through) passing axially through the instrument shaft 20; 
	a valve block 14 at the proximal end of the instrument shaft 20, the valve sealing the inner channel;  
an obturator 13 with a distal tip 15; 
wherein the inner channel is configured to receive the obturator (channel within 20 in which 13 passes through) such that the transparent distal tip 15 of the obturator 13 projects out of the distal end face of the instrument shaft 20; and 
wherein the inner channel (channel within 20 in which 13 passes through) emerges in the distal end face and when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal end face of the instrument shaft 20.
Goodwin is silent in claims 1, 15, and 18 wherein at least one/a plurality of working channels passing axially and continuously in the instrument shaft; wherein the inner channel and the working 
However, Rezai teaches a surgical access device (12b) having an inner sleeve (130) and an outer sleeve (132); and
working channels (134) located in a space between the outer sleeve and the inner sleeve surface (Figure 8B), the working channels defined by an axially extending groove in the inner sleeve surface and an axially extending groove in an interior surface of the outer sleeve (Paragraph 42), wherein the axially extending groove in the inner sleeve surface and an axially extending groove in an interior surface of the outer sleeve are congruent in their angular positions (Figure 8B), and wherein the working channel continuously extends from a proximal end to a distal end of the surgical access device and opens in an area of the distal end into an outlet opening (Figure 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trocar system of Goodwin to utilize the semi-cylindrical grooves on the mating surfaces of the inner and outer sleeves as taught by Rezai in order to create working channels that allow a delivery of a medical device to a target area of a patient (Paragraph 45 of Rezai) while maintaining a close fit between the jacket and sleeve (Paragraph 42 of Rezai).
With regards to claim 4, the modified device of Goodwin/Rezai disclose wherein a distally located outer edge of the distal end face (Goodwin: where 16 points to in Figure 1) between an outlet opening of the inner channel (Goodwin: inner channel within the shaft 20) and an outer circumference of the distal end face is angled with a bevel (distal end face is sloped surface; or a bevel) in such a manner that the distal end face in an area of the bevel merges at an acute angle into the outer circumference of the distal tip (15 of Goodwin) of the obturator (13 of Goodwin) projecting from the 

    PNG
    media_image2.png
    561
    727
    media_image2.png
    Greyscale

With regards to claim 11, the modified device of Goodwin/Rezai discloses wherein one of the working channels or the inner channel (inner channel within shaft 20) may be used as an insufflation channel (Col 4 lines 45-50).
Claims 2-3, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Rezai in view of Loubens et al. (US Patent 6,689,096), hereinafter known as “Loubens.”
With regards to claims 2-3, 16-17, and 19-20, Goodwin/Rezai discloses the instrument and instrument system as claimed in claims 1, 15, and 18. Goodwin/Rezai are silent wherein the distal end face of the instrument shaft is beveled against the middle axis of the instrument shaft at an angle between 30 and 60 degrees; and wherein the continuous inner channel emerges eccentrically relative to the middle axis of the instrument shaft in a distally located surface area of the distal end face.
However, Loubens teaches (Figures 6, 11) wherein the distal end face of the instrument shaft 2 is beveled against the middle axis of the instrument shaft at an angle between 30 and 60 degrees (Col 8 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument and instrument system disclosed by Goodwin/Rezai to include the angled distal end face and an eccentric inner channel as disclosed by Loubens for the purpose of angling the distal end face in a sharper shape to improve the piercing motion of the trocar. As well, according to MPEP 2144.04, a change in shape motivation is provided since the angle of the distal end face is a matter of choice in which a person of ordinary skill in the art would have found obvious.
With regards to claim 21, Goodwin discloses (Figures 1 and 2) an instrument system, comprising: 
an instrument shaft 20 comprising:
	a distal end (where 16 points to in Figure 1) insertable into a patient body (Col 3 lines 56-59), wherein the distal end has a distal end face (beveled surface of 20 at the distal end, see Figure 2); 
	a proximal end (opposite of distal end) that remains outside of the patient body (Col 4 lines 7-9 – proximal end that contains grip for manipulating the obturator; see Figure 3);
	an inner channel (channel within 20 in which 13 passes through) passing axially and continuously through the instrument shaft 20; 	
an obturator 13 that can coaxially receive an optical system 24 (Col 5 lines 2-5), wherein the obturator 13 is insertable in the inner channel in such a manner that a transparent distal tip 15 (Col 2 lines 30-31) of the obturator projects out of the distal end face of the instrument shaft (see tip 15 projecting out of the shaft 20 in Figure 1); 

wherein the distal end face of the instrument shaft is formed as a plane and beveled at an angle different from 90 degrees against a middle axis of the instrument shaft 20 (angle of the distal end face shown in Figure 2 is a non-90 degree angle); and
wherein the inner channel (channel within 20 in which 13 passes through) of the instrument shaft 20 emerge in the distal end face and when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal end face of the instrument shaft 20 (Figure 1).
Goodwin is silent to at least one working channel passing axially and continuously in the instrument shaft; and wherein at least one working channel emerges in the distal end face.
However, Rezai teaches a surgical access device (12b) having an inner sleeve (130) and an outer sleeve (132); and
working channels (134) located in a space between the outer sleeve and the inner sleeve surface (Figure 8B), the working channels defined by an axially extending groove in the inner sleeve surface and an axially extending groove in an interior surface of the outer sleeve (Paragraph 42), wherein the axially extending groove in the inner sleeve surface and an axially extending groove in an interior surface of the outer sleeve are congruent in their angular positions (Figure 8B), and wherein the working channel continuously extends from a proximal end to a distal end of the surgical access device and opens in an area of the distal end into an outlet opening (Figure 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trocar system of Goodwin to utilize the semi-cylindrical grooves on the mating surfaces of the inner and outer sleeves as taught by Rezai in order to create working channels that allow a delivery of a medical device to a target area of a 
Goodwin/Rezai are silent wherein the continuous inner channel emerges eccentrically relative to the middle axis of the instrument shaft in a distally located surface area of the distal end face.
However, Loubens teaches (Figures 6, 11) wherein the continuous inner channel 21 emerges eccentrically (Col 7 line 66 – Col 8 line 3) relative to the middle axis of the instrument shaft in a distally located surface area of the distal end face (Figure 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument and instrument system disclosed by Goodwin/Rezai to include an eccentric inner channel as disclosed by Loubens for the purpose of angling the distal end face in a sharper shape to improve the piercing motion of the trocar. As well, according to MPEP 2144.04, a change in shape motivation is provided since the angle of the distal end face is a matter of choice in which a person of ordinary skill in the art would have found obvious.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Rezai in view of Boebel et al. (US Patent 6,458,077), hereinafter known as “Boebel.”
With regards to claims 5-9, Goodwin/Rezai disclose the instrument system as claimed in claim 1. Goodwin/Rezai are silent wherein the working channel, in a proximal end region, is angled against a longitudinal axis of the instrument shaft in a proximally opening angle in an appendage molded on the proximal end of the instrument shaft and a hand grip is disposed at the proximal end of the instrument shaft; 
wherein the working channel comprises three working channels disposed in the instrument shaft, the three working channels proceed axially parallel to the inner channel on a same side adjacent to the inner channel and emerge distally into a proximally located area of the distal end face; 

wherein two appendages fall in a plane enclosing the longitudinal axis of the instrument shaft, while the third appendage proceeds at an angle to the plane enclosing the longitudinal axis of the instrument shaft;
 wherein the at least one hand grip comprises two hand grips formed at the proximal end of the instrument shaft, each hand grip of the two hand grips having a rod shape and being angled at a proximally opening angle relative to the axis of the instrument shaft and against one another;
wherein each of the hand grips is disposed beneath one of the appendages, which is disposed in a plane with a middle axis of the instrument shaft; and
 wherein each of the appendages of the working channel has a valve which closes the working channel and allows for sealed passage of an instrument.
However, Boebel teaches (Figures 1-3) wherein the working channel (channel within 5.1), in a proximal end region, is angled against a longitudinal axis of the instrument shaft 2 in a proximally opening angle in an appendage 5.1 molded on the proximal end of the instrument shaft 2 and a hand grip 3.3/3.7 is disposed at the proximal end of the instrument shaft 2; 
wherein the working channel comprises three working channels (three appendages 5.1 with each comprising three working channels) disposed in the instrument shaft 2, the three working channels proceed axially parallel to the inner channel on a same side adjacent to the inner channel and emerge distally into a proximally located area of the distal end face (See Figure 1, channel within 5.1 is seen extending to the distal end face through “H”); 
wherein, in proximal end regions, each of the three working channels merge into appendages (three appendages 5.1; see Figure 3); and 

 wherein the at least one hand grip comprises two hand grips 3.3/3.7 formed at the proximal end of the instrument shaft, each hand grip of the two hand grips having a rod shape and being angled at a proximally opening angle relative to the axis of the instrument shaft and against one another (seen angled in Figure 1);
wherein each of the hand grips 3.3/3.7 is disposed beneath one of the appendages (Figure 1), which is disposed in a plane with a middle axis of the instrument shaft; and
 wherein each of the appendages 5.1 of the working channel has a valve 5.7 which closes the working channel and allows for sealed passage of an instrument (Col 3 line 62 – Col 4 line 5).

    PNG
    media_image3.png
    516
    841
    media_image3.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system disclosed by Goodwin/Rezai to include the appendages of the working channel having a valve which closes the working channel and allows for sealed passage of an instrument for the purpose of tightly sealing the proximal end of the instrument as to not allow any object/gas/material to enter the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Rezai in view of Riek et al. (US PGPub 2014/0194685), and further in view of Kahle et al. (US PGPub 2010/0081988), hereinafter known as “Riek” and “Kahle,” respectively. 
With regards to claims 10, Goodwin/Rezai disclose the instrument system as claimed in claim 1. Goodwin/Rezai are silent wherein the optical system incorporated in the obturator is removable from the obturator and in place of the obturator, is introducible through the valve block into the inner channel of the instrument shaft.
However, Riek teaches wherein the optical system incorporated in the obturator is removable from the obturator and in place of the obturator, is introducible through the valve block into the inner channel of the instrument shaft (Paragraphs 16 and 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Goodwin/Rezai for the removable/insertable optical system of Riek for the purpose of visualizing the body without the use of the trocar to predetermine the area needing piercing before applying the trocar. 
Goodwin/Rezai/Riek are silent wherein the optical system is fixable with a clamp.
However, Kahle teaches (Figures 32-33) wherein a laparoscope is fixable with a clamp 45e.
.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Rezai in view of Can et al. (US PGPub 2010/0280368), hereinafter known as “Can.”
With regards to claim 12, Goodwin/Rezai discloses the instrument system as claimed in claim 1. Goodwin/Rezai is silent wherein a retainer is disposed at the proximal end of the instrument shaft, allowing axially positioned fixation of the obturator.
However, Can teaches (Figure 5) a retainer 70 disposed at the proximal end of the instrument shaft, allowing axially positioned fixation of the obturator (Paragraph 74).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system disclosed by Goodwin/Rezai to include the retainer disclosed by Can for the purpose to not unintentionally injure a body part via the tip of the obturator during introduction of the trocar (Paragraph 74 of Can).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Rezai in view of Kahle. 
With regards to claim 13, Goodwin/Rezai disclose the instrument system as claimed in claim 1. Goodwin/Rezai are silent wherein a clamp is disposed at the proximal end of the instrument shaft.
However, Kahle teaches (Figures 32-33) wherein a clamp 45e is disposed at the proximal end of the instrument shaft (Figure 33; Paragraph 83).
.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Rezai in view of Nilsagard et al. (US PGPub 2017/0224424), hereinafter known as “Nilsagard.”
With regards to claim 14, Goodwin/Rezai discloses the instrument system as claimed in claim 1. Goodwin/Rezai are silent to a fastener molded on the instrument shaft that secures the instrument shaft to an operating stand. 
However, Nilsagard teaches (Figures 1 and 2) a fastener (17a, 17b, 17c, 17d) on the instrument shaft that secures the instrument shaft to a stand (Paragraph 87). The limitation of “molded” is a product-by-process limitation, and the final product of the fasteners disclosed by Nilsagard would meet the final product of a molded fastener. Both are ultimately attached to the instrument shaft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system disclosed by Goodwin/Rezai to include the fastener to mold the instrument shaft to an operating stand as disclosed by Nilsagard for the purpose of keeping the instrument steady and performing the functions of the instrument without user error/movement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        12/30/2021

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771